Gunby, J.
Where a steamboat is burnt and sunk, the wreck belongs to the underwriters under the law of insurance — but salvors thereof have a privilege for labor done.
2. There need be no written proces verbal of the adjudications of personal property at a sale made by the sheriff as auctioneer; but where the sale is unaccompanied by delivery, the sheriff’s statement will be taken as the best evidence to determine to whom the sale was made.
*223.Plaintiff having failed to show a title to the capstan and engines in possession of defendant, will be non-suited, although it be shown that the possessor has no title thereto.